Title: From John Quincy Adams to Josiah, III Quincy, 16 October 1820
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					Dear Sir
					Washington 16 October 1820 
				
				In answer to your obliging Letter of the 8th. instt I have only to renew the request that you would procure the necessary shelves for my books though the cost should be to the extent of your estimate observing only the caution mentioned in my former Letter that the shelves be made adoptable to removal to any other placeI am as ever &c &c &c.
				
					
				
				
			